DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 07/16/21 have been fully considered but they are not persuasive.
On page 5 regarding 112a rejections  to claim 26 Applicant argues a person of ordinary skill would understand that there is support for the finger cots (which can be formed of a malleable material like rubber or plastic) are depicted in a neural, undeformed state. 
The Examiner respectfully agrees and withdraws the rejection.
On pages 5-6 regarding 112a rejections to claim 22 Applicant argues the amendment overcomes the rejection of record.
The Examiner respectfully agrees and withdraws the rejection.
On page 6 regarding 112b rejections Applicant argues amendments overcome the rejection to claim 22.
The Examiner respectfully disagrees, noting that the claim hasn’t explained how/if the “tactile information” is actually the same or different from the “pressure”, meaning the claim is still rejected.
On pages 7-8 regarding 103 rejections to claim 22 Applicant argues the amendment indicates the pattern displayed moves “across” the display and that Seale 
The Examiner respectfully and strongly disagrees. Waveform tracings are patterns which move across the screen, leaving the old pattern behind and overwriting old data to display the new data. In other words, it moves, in real-time, and extends/moves across the screen. This rejection is maintained.
On page 9 regarding 103 rejections to claim 26 Applicant argues Lundborg doesn’t disclose a “tip sensor” but are rather all pads. Applicant bases this argument on the fact that an anatomical finger pad is located in a specific, distinct location. 
The Examiner respectfully notes that simply because a particular part of a body is located in a specific location doesn’t mean that the sensors of Lundborg don’t disclose a tip sensor. If Applicant wishes a different interpretation of the sensor location than that which is present in the office action the Examiner suggests amendments to clarify this. 
On pages 9-10 regarding 103 rejections to claim 26, Applicant argues further that amendments to claim 26 overcome the prior art, since claims now require a “circular sensor array”. Applicant argues Lundborg does not disclose a circular sensor array. 
The Examiner respectfully refers to the rejection below regarding the newly amended claims. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22, 26, 28-30, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite for claiming the sensors are “configured to detect tactile information” and create a sensor output regarding the “tactile information”. However, the claims later indicate that the display displays a pattern that changes in color along a gradient and moves around the display in response to a “change in pressure detected by the plurality of sensors”. It is unclear whether or not the sensors must be capable of detecting both the “tactile information” as well as “pressure” (i.e. these are two distinct things) or whether the “tactile information” and “pressure” are actually the same thing. If they are the same, the claims should be amended to clarify this. 
Claim 26 is indefinite for referring to “the tip pressure sensor” with improper antecedent basis. It is unclear whether this refers to the previously claimed “tip sensor”, or whether this is an attempt to claim a separate, distinct “tip pressure sensor” which measures pressure, or some other explanation.
Remaining claims are rejected for depending on an indefinite claim. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg et al. (US 20100131101 A1) hereinafter known as Engeberg in view of Lundborg (US 20090048539 A1), further in view of Kikuo (US 5010774 A), and further in view of Seale (US 4646754 A).
Regarding claim 22 Engeberg discloses a method for adapting a prosthetic device of a user to provide non-tactile sensory cues representing tactile properties of an object manipulated by the prosthetic device ([0020] force feedback (e.g. pressure an object applies against the hand)), the method comprising: 
connecting a plurality of sensors ([0024] position sensor, strain gauges) to the prosthetic device, the plurality of sensors configured to detect tactile information of the object manipulated by the prosthetic device ([0024] normal and shear forces the object applies against the hand) and create a sensor output representing the detected tactile information; 
applying the sensor output to processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
applying the non-tactile output of the processing circuitry to a non-tactile feedback generator, the non-tactile feedback generator configured to generate a non-tactile visual feedback for perception by the user ([0021] the ; and 
at least one of the plurality of sensors is configured to measure at least pressure ([0024], abstract); 
but is silent with regards to the sensors being detachably connected to the prosthetic device, 
the feedback generator being at a separate anatomical location than the plurality of sensors, and 
the electronic display displaying a pattern that changes color along a color gradient and which moves around across the elecotrnics display to coccupy a different portion of the electronic display in response to the detected pressure.
However, regarding claim 22, Lundborg teaches that it is known to include sensory feedback sensors for disabled users that are detachably connected to a prosthetic device ([0048], [0043]),
and further wherein a feedback generator is located at a separate anatomical location than the plurality of sensors (Figure 1; [0019] shows the display 5 located separately from the sensors 2 on the glove, at two distinct anatomical locations),
wherein the sensors measure pressure ([0034]).  Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors located within a glove which 
Further, regarding claim 22 Kikuo teaches that color gradient can signify force intensity as an alternative to gradient brightness.  Engeberg and Kikuo are involved in the same field of endeavor, namely force sensing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg Combination by having the display show a real-time color gradient as opposed to bicolor intensity, such as is taught by Kikuo as a well-understood alternative in the art: MPEP 2143 indicates that simple substitution of one known element for another which yields predictable results can support a conclusion of obviousness.
Further, regarding claim 22 Seale teaches a method of monitoring information of a user with sensors, wherein that information is monitored in real-time, and that information is displayed on a screen in a pattern which moves . 

Claims 26, 28-30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Engeberg as is applied above, further in view of Lundborg (US 20020082710 A1), hereinafter known as Lundborg ‘710, Lundborg as is applied above, further in view of Roe et al (US 20020156654 A1) hereinafter known as Roe, and further in view of Kaiser et al. (US 20120190989 A1) hereinafter known as Kaiser.
Regarding claim 26 Engeberg discloses a system for providing non-tactile sensory cues representing tactile properties of an object manipulated by a prosthetic device of a user ([0020] force feedback (e.g. pressure an object applies against the hand)), comprising:
a plurality of finger cots configured to be detachably connected to a plurality of fingers of the prosthetic device (Merriam-Webster defines a “cot” a sensor attached thereto being configured to detect tactile information of the object contacted by the prosthetic device ([0024] normal and shear forces the object applies against the hand; a sensor is understood to be capable of detecting information in a direction, which can be called transverse or longitudinal) and create a sensor output representing the detected tactile information; 
processing circuitry configured to receive the sensor output and create a non-tactile output corresponding to the sensor output; 
a non-tactile feedback generator configured to generate non-tactile visual feedback in response to the non-tactile output of the processing circuitry for perception by the user ([0021] the sensors inherently have sensor output and circuitry that receives the output and transmits the information into the LED (visual) feedback; [0024]), 
wherein the cot is configured to cover an entirety of a fingertip of the prosthetic device ([0023] a glove is understood to cover a fingertip),
and the sensors being configured to measure the at least one property in different directions (the Examiner respectfully notes that a sensor which is present on the prosthetic hand does not simply stop working if the user moves the hand. In this way, the ability of the sensors to measure a property while the sensors are facing in different directions is considered inherent, based on the disclosure of Engeberg who indicates their hand moves); 
 of finger cots being individual, which are detachably connected to a plurality of fingers of the prosthetic device separately from one another and the feedback generator,
there being both a tip and pad sensor,
wherein at least one of the tip or pad sensor is configured to measure texture, hardness, softness, or phase of the object,
However, regarding claim 26 Lundborg ‘710 teaches a feedback generator system wherein sensors are capable of measuring texture of an object ([0021]). 
Engeberg and Lundborg ‘710 are involved in the same field of endeavor, namely systems for providing feedback regarding grasping with an artificial limb. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Engeberg to have the sensors measure and provide user feedback regarding any number of object properties, including those taught by Lundborg ‘710 in order to provide the user with a better understanding of the object being grasped and thereby better mimic the functions of a normal hand.
Further, regarding claim 26 Lundborg teaches that it is known to include sensory feedback sensors for disabled users in both a tip and a pad of a finger (Figure 1 item 2 shows a sensor located at the fingertip of the prosthetic, as well as what could be termed a finger “pad”.) that are separately removable as compared to the feedback generator ([0050] a circular strip is used to individually attach sensors, with a wireless connection to display 5; Further, Figure 1 item 5 
Engeberg and Lundborg are involved in the same field of endeavor, namely systems for providing feedback to a user lacking abilities to feel in a limb extremity. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Combination to modify the gloves so they have both tip and pad sensors, since Lundborg teaches the sensors should be secured in any way required depending on the intensity of the sensory feedback desired, the anatomy of the patient, and the size of the sensors ([0050]). In this case, the inclusion of a sensor on any part of the hand which normally touches an obvious would be considered obvious, since feedback should be given regardless of the location an object touches the prosthetic device. Additionally, the configuration in which the sensors are removable from a feedback generator (display) is obvious in order to allow for the sensors to be replaced or serviced without having to risk contact with or damage to the display. 
Further, regarding claim 26 Roe teaches a system for measuring information from a user which includes a sensor embedded in a finger cot ([0025]) which is separately removable from a hand from other finger cots (understood to be inherent).  Engeberg and Roe are involved in the same field of endeavor, namely methods of providing data information to a user. It would have 
Further, regarding claim 27 Kaiser teaches that sensors come in the form of sensor arrays (Abstract), those arrays being capable of being circular in shape (Figure 6). Engeberg and Kaiser are involved in the same field of endeavor, namely the monitoring of data with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the Engeberg Lundborg ‘710 Lundborg Roe Combination for the sensors of the Combination to be circular sensor arrays such as is taught by Kaiser since this is a simple substitution of a known element for another to obtain predictable results (MPEP 2143 (I)(B)). 
Regarding claim 28 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses color to signify the tactile information ([0030]).
claim 29 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 28 substantially as is claimed,
wherein Engeberg further discloses the feedback generator uses at least one change in color to signify the tactile information ([0030]).
Regarding claim 30 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the processing circuitry comprises a memory to store the tactile information ([0056]).
Regarding claim 32 the Engeberg Lundborg ‘710 Lundborg Roe Kaiser Combination teaches the system of claim 26 substantially as is claimed,
wherein Engeberg further discloses the sensors being of different types ([0024] the sensors include both strain gauges as well as position sensors).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/18/21